              Case 3:19-cv-05516-RBL Document 11 Filed 12/09/19 Page 1 of 3




 1                                                            HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                        WESTERN DISTRICT OF WASHINGTON (TACOMA)

 9   DISCOVERORG DATA, LLC,
                                                           Case No. 3:19-cv-05516
10                           Plaintiff,
                                                           JOINT STIPULATION AND
11           vs.                                           [PROPOSED] ORDER TO EXTEND
                                                           TIME TO RESPOND TO COMPLAINT
12   BENCHMARK CORP., and,                                 AND TO AMEND THE CASE
     BENCHMARK VAR LLC,                                    MANAGEMENT AND PRETRIAL
13                                                         ORDER
                             Defendants.
14

15

16          The parties hereby stipulate and jointly request that the Court enter an order modifying
17   the case schedule, as follows, to allow the Parties time to negotiate a settlement to try to avoid the
18   costs and inconvenience of this litigation:
19          WHEREAS, Plaintiff DiscoverOrg Data, LLC (“DiscoverOrg”) filed its Complaint
20   against Benchmark Corp. and Benchmark VAR, LLC on June 7, 2019;
21          WHEREAS, the Court issued an Order dated June 11, 2019 setting the following
22   deadlines:
23                1. Deadline for FRCP 26(f) Conference on August 26, 2019;
24                2. Deadline for Initial Disclosures Pursuant to FRCP 26(a)(1) on September 3, 2019;
25                3. Combined Joint Status Report and Discovery Plan as Required by FRCP 26(f) and



     STIPULATION AND [PROPOSED] ORDER TO
     EXTEND TIME TO ANSWER AND OTHER
     DEADLINES - 1
     3:19-cv-05516
              Case 3:19-cv-05516-RBL Document 11 Filed 12/09/19 Page 2 of 3




 1                 Local Civil Rule 26(f) on September 9, 2019.

 2          WHEREAS, DiscoverOrg filed a declaration of service on Benchmark VAR, LLC stating

 3   that the Complaint, Summons, and associated documents were served on Benchmark VAR, LLC

 4   on June 18, 2019;

 5          WHEREAS, Benchmark VAR, LLC’s response was initially due on July 18, 2019, and

 6   no response has been filed;

 7          WHEREAS, the Parties engaged early discovery to attempt to resolve this dispute without

 8   this Court’s intervention;

 9          WHEREAS, on November 1, 2019 the Parties sought an extension of time for Benchmark

10   VAR, LLC to respond to the Complaint so that the Parties could complete their early discovery;

11          WHEREAS, the Court granted the Parties extension on November 12, 2019 Ordering that

12   Benchmark VAR, LLC shall have until December 9, 2019 to serve and file a response to the

13   Complaint, and to serve and file counterclaims, if any; that the FRCP 26(f) Conference occur on

14   or before January 10, 2020; that Initial Disclosures Pursuant to FRCP 26(a)(1) be served on or

15   before January 24, 2020; and that the Combined Joint Status Report and Discovery Plan as

16   Required by FRCP 26(f) and Local Civil Rule 26(f) be submitted by January 31, 2020.

17          WHEREAS, the Parties have exchanged documents during the previous extension and

18   engaged in settlement discussions, but they require additional time to attempt to negotiate a

19   settlement of this Action;

20          WHEREAS, Benchmark VAR, LLC and Benchmark Corp. expressly preserve any

21   challenges to service, and this Court’s personal jurisdiction over each of them;

22          THEREFORE, to provide additional time for the Parties to attempt to negotiate a

23   settlement of this Action, the Parties agree and stipulate that Benchmark VAR, LLC shall have

24   until January 9, 2020 to serve and file a response to the Complaint, and to serve and file

25   counterclaims, if any. The parties further seek an amendment to the current scheduling order as



     STIPULATION AND [PROPOSED] ORDER TO
     EXTEND TIME TO ANSWER AND OTHER
     DEADLINES - 2
     3:19-cv-05516
                Case 3:19-cv-05516-RBL Document 11 Filed 12/09/19 Page 3 of 3




 1   follows:

 2               1. Deadline for FRCP 26(f) Conference:              January 23, 2020

 3               2. Initial Disclosures Pursuant to FRCP 26(a)(1):   February 7, 2020

 4               3. Combined Joint Status Report and
                    Discovery Plan as Required by FRCP 26(f)
 5                  and Local Civil Rule 26(f):                      February 14, 2020
 6

 7

 8 IT IS SO STIPULATED

 9 DATED this 9th day of December, 2019

10
   /s/ Brian J. Janura_______________
11 Brian J. Janura, WSBA # 50213
   DORSEY & WHITNEY LLP
12
   Attorneys for Defendants
13 Benchmark Corp. and Benchmark Var, LLC

14

15 /s/ Nathan Durrance
   Nathan Durrance, WSBA No. 41627
16 NEWMAN DU WORS LLP
   Counsel for Plaintiff
17
   DiscoverOrg Data, LLC
18

19

20 IT IS SO ORDERED

21 DATED this _____ day of December, 2019

22

23
                                                 _______________________________________
24                                               HONORABLE RONALD B. LEIGHTON
                                                 UNITED STATES DISTRICT COURT JUDGE
25



     STIPULATION AND [PROPOSED] ORDER TO
     EXTEND TIME TO ANSWER AND OTHER
     DEADLINES - 3
     3:19-cv-05516
